Citation Nr: 1141774	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to February 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for bilateral hearing loss and tinnitus.

In July 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

This case previously reached the Board in October 2007.  At that time, the Veteran's service connection claims for bilateral hearing loss and tinnitus were remanded for further development.  The case was returned to the Board in November 2009, at which time the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  
In an October 2011 Memorandum Decision, the Court vacated the Board's decision as to the service connection claims on appeal and remanded them to the Board for readjudication in compliance with directives specified.  Specifically, the Court concluded that the Veteran had provided "competent evidence" of a connection between his in-service acoustic trauma and directed the Board to grant the Veteran's claims for service connection for hearing loss and tinnitus.  The case has now been returned to the Board for further appellate consideration consistent with the Court's Memorandum Decision.  



FINDINGS OF FACT

1.  There is competent evidence that the Veteran experiences bilateral hearing loss.

2.  The Veteran has provided competent and credible evidence of in-service acoustic trauma.

3.  The record contains adequate nexus evidence of a connection between his current bilateral hearing loss and his in-service acoustic trauma.

4.  There is competent evidence that the Veteran experiences tinnitus.

5.  The Veteran has provided competent and credible evidence of in-service acoustic trauma.

3.  The record contains adequate nexus evidence of a connection between his current tinnitus and his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred due to active military service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred due to active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West
2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the most recent examination of record to measure the Veteran's hearing was a June 2008 VA audiology examination, which revealed the following bilateral hearing loss according to the requirements of 38 C.F.R. § 3.385:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
50
50
70
75
LEFT
45
50
60
65
80

With all the individual frequencies but one above 40 decibels for his right ear, and all of the frequencies above 40 for the left ear, the Board observes that the Veteran clearly currently shows bilateral hearing loss.

The second requirement for a service-connected disability is of an in-service occurrence or aggravation of the injury.  Shedden, 381 F.3d at 1167.  The Veteran contends that his bilateral hearing loss was caused by his acoustic trauma during his Navy service when he was exposed to the following:  explosions, engine noise, noise from ships guns, sonic booms, and noise when on a ship's flight deck.  See the Veteran's November 2005 statement, April 2006 VA medical examination, November 2007 statement, and hearing transcript pg. 3-4, 9.  The Veteran has indicated that he was exposed to acoustic trauma while serving on the USS Forrestal when there was a fire on the ship in July 1967.  See the hearing transcript pg. 9.  The Veteran has also indicated that he was in the Marine Reserve prior to joining the Navy wherein he was exposed to acoustic trauma when qualifying with various munitions.  See the hearing transcript pg. 9.  The Veteran is competent to testify as to experiencing acoustic trauma in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran has indicated that he was not exposed to noise that would have affected his hearing after his completion of service.  See the Veteran's May 2006 notice of disagreement (NOD), November 2006 substantive appeal (VA Form 9), January 2006 statement, and hearing transcript pg. 6.  The Veteran's military occupational specialty (MOS) listed on his DD Form 214 was as an electrician, a profession not ordinarily associated with acoustic trauma.  However, the Veteran's account of serving on the USS Forrestal is corroborated by his SPRs that indicate that he was assigned to the USS Forrestal at that time, and the fire is corroborated by internet records of such an incident.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

The third requirement for any service-connection claim is the existence of a causal connection (nexus) between the in-service event and the Veteran's current disability.  Shedden v. Principi, 381 F.3d at 1167.  In the present case, there is no competent medical evidence or opinion in the record that relates the Veteran's current hearing loss to his active service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The AOJ provided the Veteran with two VA medical examinations.  The first, in April 2006, after a review of the Veteran's medical history and examination of the Veteran, concluded that the Veteran's hearing loss was "less likely as not... caused by or a result of acoustic trauma in the service."  The examiner concluded that, although the Veteran's normal findings from a whispered voice test upon discharge could not be considered evidence to preclude hearing loss at that time, there was no indication of hearing loss upon discharge.  After reviewing this opinion, in October 2007 the Board concluded that a remand for a clarification VA medical examination was necessary to attempt to sort out "the contributing factors of in-service trauma, occupational and recreational noise exposure, and aging."  See the October 2007 Board Remand pg. 4.  The second VA medical examination was conducted in June 2008.  The June 2008 VA medical examination, after a review of the records and examination of the Veteran, concluded that the Veteran's hearing loss was "less likely as not" connected to the Veteran's in-service trauma, and indicated that "contributions by occupational, recreational noise exposure, or aging could not be determined" due to the "37 years" between discharge and the first evidence of hearing loss.  The examiner noted the Veteran's occupation as an electrician used 200 HP compressors and recreational noise as motorcycles and shooting.  

In the October 2011 Memorandum Decision, the Court indicated that the VA audiometric examinations and opinions were based on an inaccurate factual premise, and therefore concluded that it was error of the Board to rely on these opinions.  See the Memorandum Decision pg. 2; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based on an inaccurate factual premise has no probative value.")  The Court noted that the Veteran's claims had already been remanded once by the Board in an attempt to remedy the July 2005 VA audiometric examiner's opinion; however, the second examination did not resolve this error, such that a further remand would be "an exercise in futility."  Therefore, the Court concluded that the Board was to disregard the VA audiometric examination and opinions of April 2006 and June 2008.

The Court reviewed the remaining nexus evidence, noting that the January 2007 private treatment record which indicated that "'SNHL [sensorineural hearing loss?] consistent [with] NIHL [noise-induced hearing loss] and presbycusis-cannot distinguish."  (footnote omitted).  The Court also noted the Veteran's testimony.  In this regard, the Veteran has indicated a number of times that his bilateral hearing loss began during his military service and continued to the present.  See the Veteran's November 2005 statement, November 2006 substantive appeal (VA Form 9), and hearing transcript pg. 4; as well as the VA medical examinations of April 2006 and June 2008.  The Veteran is competent to report hearing loss in service and continuing after service.  See Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  After reviewing this evidence, the Court concluded that the Veteran's lay testimony was sufficient to establish that he experienced hearing loss at certain frequencies during his service.  Id. pg. 4.  The Court determined that this evidence indicated that "the only permissible view of the evidence is either that [the Veteran's] hearing loss... [was] caused by his in-service acoustic trauma, or that an audiologist is unable to determine which of two factors caused his hearing disabilities and, therefore, the benefit of the doubt should be resolved in the [V]eteran's favor."  

Therefore, the Court concluded that the evidence of record established a nexus between the Veteran's bilateral hearing loss and his military service.  Id.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In accordance with the Court's findings and directives, the Board concludes that the Veteran has provided competent and credible evidence of a nexus between his military service and his current bilateral hearing loss, or at least evidence of such a connection that is in equipoise.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's bilateral hearing loss is connected to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current bilateral hearing loss is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor and a finding in favor of service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected bilateral hearing loss is not before the Board at this time.  Only when the AOJ rates the Veteran's bilateral hearing loss will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  Considering this, the records show that the Veteran had been diagnosed with tinnitus.  See the April 2006 and June 2008 VA medical examinations.  Further, tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus in his September 2005 claim, and in numerous statements made to the Board thereafter.  Therefore, there is competent evidence that the Veteran is currently experiencing tinnitus.  

The second requirement for a service-connected disability is of an in-service occurrence or aggravation of the injury.  Shedden, 381 F.3d at 1167.  As noted above, the Board has conceded the Veteran's in-service acoustic trauma.

The third requirement for any service-connection claim is the existence of a causal connection (nexus) between the in-service event and the Veteran's current disability.  Shedden v. Principi, 381 F.3d at 1167.  

In the present case, as reviewed above and directed by the Court, the Board will not consider the VA audiometric examination regarding opinions of April 2006 and June 2008 as regards to nexus.  

The Veteran has indicated a number of times that his tinnitus began during his military service and continued to the present.  See the Veteran's November 2005 statement, November 2006 VA Form 9, and the hearing transcript pg. 4; as well as the VA medical examinations of April 2006 and June 2008, and the VA medical treatment record of January 2008.  As with bilateral hearing loss, the Veteran is competent to describe symptoms of tinnitus beginning at the time of his military service.  See Layno, supra, at 469; see also 38 C.F.R. § 3.159(a)(2).  As indicated above, the Court concluded that the Veteran's statements and the private treatment record dated in January 2007 have provided sufficient evidence of a nexus, or at least that the nexus evidence is in equipoise.  See the Court Memorandum Decision pg. 4; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Therefore, in accordance with the Court's directives, the Board concludes that the Veteran has provided competent and credible evidence of a nexus between his military service and his current tinnitus, or at least evidence of such a connection that is in equipoise.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's tinnitus is connected to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current tinnitus is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor and a finding in favor of service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected tinnitus is not before the Board at this time.  Only when the AOJ rates the Veteran's tinnitus will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. at 182. 




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


